               Case 3:19-cv-01537-BEN-JLB Document 35-3 Filed 01/24/20 PageID.4475 Page 1 of 1


               1
               2                         UNITED STATES DISTRICT COURT
               3                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
               4   JAMES MILLER, et al.
               5                      Plaintiffs,
                                                               [PROPOSED] ORDER GRANTING
               6         v.                                    GIFFORDS LAW CENTER’S
                                                               MOTION FOR LEAVE TO FILE
               7   XAVIER BECERRA, in his official             AMICUS CURIAE BRIEF
                   capacity as Attorney General of the
               8   State of California, et al.,                CASE NO. 3:19-cv-1537-BEN-JLB
               9                      Defendants.
          10
          11
          12             Upon consideration of the motion of Giffords Law Center to Prevent Gun
          13       Violence (“Giffords Law Center”) for leave to participate as an amicus curiae and file
          14       an amicus curiae brief, it is hereby ORDERED that the motion of Giffords Law Center
          15       is GRANTED.
          16
          17                                                          SO ORDERED.
          18
          19             Dated:__________________________             ____________________________
                                                                      The Honorable Roger T. Benitez
          20
                                                                      United States District Judge
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                   [PROPOSED] ORDER GRANTING LEAVE TO FILE AMICUS CURIAE BRIEF
Crutcher LLP
                   CASE NO. 3:19-cv-1537-BEN-JLB
